COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 CESAR SAVIEL SALINAS-TINOCO,                  '
                                                              No. 08-13-00310-CR
                            Appellant,         '
                                                                Appeal from the
 v.                                            '
                                                          Criminal District Court No. 7
 THE STATE OF TEXAS,                           '
                                                             of Dallas County, Texas
                                               '
                           State.
                                               '              (TC# F-1222231-Y)




                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief

until August 19, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Rosalind A. Kelly, the Appellant’s Attorney,

prepare the Appellant’s brief and forward the same to this Court on or before August 19, 2014.

       IT IS SO ORDERED this 22nd day of July, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.